Dissenting Opinion.
Niblack, J.
I feel constrained to dissent in this case upon the ground that the instruction set out in the opinion does not, as I believe, state the law correctly as to the measure of damages in a case of the class to which this belongs. The action is based upon a statute, and not upon a contract, It is a demand for special damages for the failure of the appellant to perform a duty imposed by law. The damages in such a case are in the nature of an unliquidated penalty, and are, generally, more or less speculative as to the amount which ought to be assessed.
The elements which may enter into the question of damages must necessarily depend upon the facts of each particular case. No such general rules can, therefore, be prescribed for the measure of damages as are, and have been, in actions for a breach of contract.
The telegram which the appellant failed to deliver did not either offer or promise to employ the appellee for any definite time. The telegram, if delivered, might have proved to be of great value to the appellee, or of little or no value, dependent upon events thereafter to occur.
The instruction in question was given upon the evident theory that if the telegram had been delivered it would have at once fixed, and certainly continued, contractual relations between the appellee and the Keyes Manufacturing Company, of a definite money value to the appellee, and that, by its failure to deliver the telegram, the appellant had become responsible to the appellee for the value of the contractual relations which would have thus resulted to him.
*525This I respectfully submit was an improper construction of the legal effect which a delivery of the telegram would have produced, and was the application of a rule for the measurement of damages known only in cases for a breach -of contract to an action sounding in tort.
The case of Western Union Tel. Co. v. Fenton, 52 Ind. 1, a case brought under a statute similar to that on which this action is based, does not, as I read it, lend any support to the instruction under discussion. The only question there made upon the damages, arose upon the evidence, and the only ruling upon the points presented was that the damages were neither remote nor wholly speculative. Nothing was there decided, or even intimated, as to the proper measure of damages in such a case.
I can not, therefore, resist the impression that the appellant has good cause to complain of the instruction, and that, for.that reason, the judgment ought to be reversed.
Filed Dec. 27,1887.